          1 Dylan Ruga(SBN 235969)
            dylan@stalwartlaw.com
          2 Paul Traina(SBN 155805)
          3 paul@stalwartlaw.com
            Ian Samson(SBN 279393)
          4 ian@stalwartlaw.com
            STALWART LAW GROUP
          5 1100 Glendon Ave., 1840
          6 Los Angeles, CA 90024
            Telephone:(310)954-2000
          7
              Attorneys for Defendants/Counterclaimants
          8
                                  UNITED STATES DISTRICT COURT
          9
                                CENTRAL DISTRICT OF CALIFORNIA
         10
         11 STRETCH LAB FRANCHISE,LLC,et Case No.: 2:18-cv-07816-GW(SSx)
         12 al.

       ,
       ~ 13               Plaintiff,                     [        ]STIPULATED
Q
      '~ 14                                              PROTECTIVE ORDER
                    vs.
J        15
              STRETCH LAB,LLC, et al.
Q      J 16
         17               Defendants.
t!7
         18
         19
            STRETCH LAB,LLC,a California
         20
            limited liability company; SAUL
         21 JANSON,an individual; and
         22
            TIMOTHY TROST, an individual,

         23               Counter-Claimants,
         24               vs.
         25
              STRETCH LAB FRANCHISE,LLC, a
         26 ~I Delaware limited
                                liability company; and
         27 DOES 1-10, inclusive,
         28
        L         18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 2 of 19 Page ID #:1787




            1                 Counter-Defendant.

            2    STRETCH LAB,LLC,a California
            3    limited liability company; SAUL
                 JANSON, an individual; and
            4
                 TIMOTHY TROST, an individual,
            5
                              Third-Party Claimants,
            6
                IQ
            7
                 ANTHONY GEISLER, an individual;
            8
                 and DOES 1-10, inclusive,
            9
                ~ ~ Third-Party Defendant.
         10
         11
F--
         12
         13
Q
      '> 14

J    15
  <<
Q J 16
         17
Cn
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
     CasE ?:18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 3 of 19 Page ID #:1788




       1   1.    A.PURPOSES AND LIMITATIONS

       2         Discovery in this action is likely to involve production of confidential,
       3   proprietary, or private information for which special protection from public
       4
           disclosure and from use for any purpose other than prosecuting this litigation may
       5
           be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
       6
           enter the following Stipulated Protective Order. The parties acknowledge that this
       7
           Order does not confer blanket protections on all disclosures or responses to
       8
           discovery and that the protection it affords from public disclosure and use extends
       9
           only to the limited information or items that are entitled to confidential treatment
      10
           under the applicable legal principles. The parties further acknowledge, as set forth
      11
~     12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them

Q L 13     to file confidential information under seal; Civil Local Rule 79-5 sets forth the

      14   procedures that must be followed and the standards that will be applied when a
_J~~ 15    party seeks permission from the court to file material under seal.
  f~
Q J 16
~     17
                 B. GOOD CAUSE STATEMENT

~     18         In this action, Plaintiff alleges that Defendants(among other things)
      19   breached the parties' Asset Purchase Agreement("APA"), which disqualifies
     20 Defendants from (among other things) receiving an "earn out payment" upon the
     21
        occurrence of a future event. Plaintiff also contends that, because Defendants are
     22
        in breach of the APA and failed to exercise commercially reasonable efforts to
     23
        enter into a franchise agreement with Plaintiff, they are not its franchisees, and are
     24
        not entitled to hold themselves out as Plaintiffs franchisees, illegally infringe on
     25
        Plaintiff's trademarks, or compete against it; Defendants disagree. Discovery in
     26
        this case will be directed at(among other things), Plaintiff's finances and the value
     27
        ofthe earn out payment. These financial documents deserve special protection
     28
      C       ':18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 4 of 19 Page ID #:178



          1 from public disclosure and from use for any purpose other than prosecution of this
          2 action.
          3         Separately, Defendants contend the APA expressly grants them franchise
          4 rights to a number of Stretch Lab locations; Plaintiff disagrees and contends
          5 Defendants are infringing their trademarks by continuing to operate under the
          6 Stretch Lab name. Discovery on this topic will be directed at Plaintiff's internal
          7 emails, as well as representations made by Plaintiffs to third-parties about the
        8 status of Defendants as franchisees. These documents are sensitive in nature, were
        9 not meant to be publicly
                                     disclosed, and thus also deserve special protection from
       10
          public disclosure and from use for any purpose other than prosecution of this
       11
~I        action.
       12
~'               In addition, Plaintiff and Defendants anticipate that certain materials
       13
Q         reflecting highly sensitive financial information, business plans and methods,
   '~ 14
          marketing strategies, sales strategies, construction buildout methodologies, site
J ~~j' 15
          selection methodologies, pricing from Plaintiffs' or Defendants' vendors,
Q J 16
H      17 stretching and flexibility training and routine plans, trade secrets,personal
Cn
       18 financial information of Plaintiff and Defendants' principals (or Defendants
       19 themselves) and other similar information may be exchanged during discovery.
       20 Because Plaintiff contends Defendants are not authorized franchisees, and are
       21     illegally competing against it, severe harm is may result if a party's information is
       22 disclosed to the opposing party's organization, even if disclosure is limited to the
       23 opposing party's officers, directors, and employees, in house counsel, or
       24 independent contractors.
       25           Accordingly, to expedite the flow of information, to facilitate the prompt
       26     resolution of disputes over confidentiality of discovery materials, to adequately
       27
              protect information the parties are entitled to keep confidential, to ensure that the
       28
              parties are permitted reasonable necessary uses ofsuch material in preparation for
          CasE :18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 5 of 19 Page ID #:179C




            1   and in the conduct of trial, to address their handling at the end of the litigation, and

            2   serve the ends ofjustice, a protective order for such information is justified in this
            3   matter. It is the intent ofthe parties that information will not be designated as
            4 confidential for tactical reasons and that nothing be so designated without a good
            5 faith belief that it has been maintained in a confidential, non-public manner, and
           6 there is good cause why it should not be part of the public record of this case.
           7
              2.     DEFINITIONS
           8
                     2.1 Action: 2:18-cv-07816-GW (SSx).
           9
                     2.2 Challen~g Party: a Party or Non-Party that challenges the
          10
              designation of information or items under this Order.
          11
I--                  2.3 "CONFIDENTIAL"Information or Items: information (regardless of
          12
              how it is generated, stored or maintained) or tangible things that qualify for
      ,,, 13
Q             protection under Federal Rule of Civil Procedure 26(c), and as specified above in
      ;
      ~ 14
              the Good Cause Statement.
J         15
      ~~
      I
                     2.4 "CONFIDENTIAL —ATTORNEY'S EYES ONLY"Information or
Q
      J   16
              Items: information (regardless of how it is generated, stored or maintained) or
          17
              tangible things that qualify for protection under Federal Rule of Civil Procedure
cn        18
              26(c), and are of such a highly sensitive nature that disclosure to the Receiving
          19
              Party's(as defined herein) officers, directors, and employees (including House
          20
              Counsel), or independent contractors may result in serious economic harm.
          21
             '`CONFIDENTIAL-ATTORNEY'S EYES ONLY" information includes internal
          22
              financial information, business plans and methods, marketing strategies, sales
          23
              strategies, construction buildout methodologies, site selection methodologies,
          24
              pricing from Plaintiffs' vendors, stretching and flexibility training and routine
          25
              plans, trade secrets, highly sensitive personal information, and other information of
          26
              a highly sensitive character.
          27
                     2.5 Counsel: Outside Counsel of Record and House Counsel(as well as
          28
              their support staff.
      CasE ':18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 6 of 19 Page ID #:1791




        1          2.6    Desi nating Party: a Party or Non-Party that designates information
        2    or items that it produces in disclosures or in responses to discovery as
        3 "CONFIDENTIAL" or "CONFIDENTIAL — ATTORNEY'S EYES ONLY."
        4          2.7    Disclosure or Discovery Material: all items or information, regardless
        5    ofthe medium or manner in which it is generated, stored, or maintained (including,
        6    among other things, testimony, transcripts, and tangible things), that are produced
        7    or generated in disclosures or responses to discovery in this matter.
        8          2.8    Expert: a person with specialized knowledge or experience in a
        9 matter pertinent to the litigation who has been retained by a Party or its counsel to
       10 serve as an expert witness or as a consultant in this Action.
       11          2.9    House Counsel: attorneys who are employees of a party to this
~I
       12 Action. House Counsel does not include Outside Counsel of Record or any other
~'
     ,
     ~ 13    outside counsel.
Q
     ~~ 14         2.10 Non-Party: any natural person, partnership, corporation, association,
J j 15 or other legal entity not named as a Party to this action.
Q J 16       2.11 Outside Counsel of Record: attorneys who are not employees of a
       17 party to this Action but are retained to represent or advise a party to this Action
       18    and have appeared in this Action on behalf of that party or are affiliated with a law
       19 firm which has appeared on behalf of that party, and includes support staff.
       20          2.12 Party: any party to this Action, including all of its officers, directors,
       21    employees, consultants, retained experts, and Outside Counsel of Record (and them
       22 support staffs).
       23          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
       24 Discovery Material in this Action.
       25          2.14 Professional Vendors: persons or entities that provide litigation
       26 support services (e.g., photocopying, videotaping, translating, preparing e~ibits or
       27 demonstrations, and organizing, storing, or retrieving data in any form or medium)
       28    and their employees and subcontractors.
              ':18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 7 of 19 Page ID #:1




          1         2.15    Protected Material: any Disclosure or Discovery Material that is
          2   designated as "CONFIDENTIAL" or "CONFIDENTIAL- ATTORNEY'S EYES
          3   ONLY."
          4         2.16 Receivin~Party: a Party that receives Disclosure or Discovery
          5   Material from a Producing Party.
          6
          7   3.    SCOPE
          8         The protections conferred by this Stipulation and Order cover not only
          9 Protected Material(as defined above), but also(1)any information copied or
         10 extracted from Protected Material;(2) all copies, excerpts, summaries, or
~        11   compilations of Protected Material; and(3)any testimony, conversations, or
~        12   presentations by Parties or their Counsel that might reveal Protected Material.
Q ~ i3              Any use of Protected Material at trial shall be governed by the orders ofthe
    ~~ 14     trial judge. This Order does not govern the use of Protected Material at trial.
J ~ 15
    iI


Q ~ 16        4.    DURATION
~        17         Even after final disposition of this litigation, the confidentiality obligations
~        18   imposed by this Order shall remain in effect until a Designating Party agrees
         19   otherwise in writing or a court order otherwise directs. Final disposition shall be
         20   deemed to be the later of(1)dismissal of all claims and defenses in this Action,
         21   with or without prejudice; and(2)final judgment herein after the completion and
         22   exhaustion of all appeals, rehearings, remands, trials, or reviews ofthis Action,
         23   including the time limits for filing any motions or applications for extension of
         24   time pursuant to applicable law.
         25
         26   5.    DESIGNATING PROTECTED MATERIAL
         27         5.1    Exercise of Restraint and Care in Desi~natin~ Material for Protection.
         28   Each Party or Non-Party that designates information or items for protection under
          :18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 8 of 19 Page ID #:179



      1   this Order must take care to limit any such designation to specific material that
      2   qualifies under the appropriate standards. The Designating Party must designate
      3   protection only those parts of material, documents, items, or oral or written
      4 communications that qualify so that other portions of the material, documents,
      5   items, or communications for which protection is not warranted are not swept
      6   unjustifiably within the ambit of this Order.
      7         Mass, indiscriminate, or routinized designations are prohibited. Designations
      8   that are shown to be clearly unjustified or that have been made for an improper
     9    purpose (e.g., to unnecessarily encumber the case development process or to
     10 impose unnecessary expenses and burdens on other parties) may expose the
~    11   Designating Pariy to sanctions.
~    12         If it comes to a Designating Party's attention that information or items that it
Q ~, 13   designated for protection do not qualify for protection, that Designating Party must
  -,
  ry 14   promptly notify all other Parties that it is withdrawing the inapplicable designation.
J ~ 15          5.2    Manner and Timing of Designations. Except as otherwise provided in
Q J 16    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
~    17   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
~    18   under this Order must be clearly so designated before the material is disclosed or
     19   produced.
     20         Designation in conformity with this Order requires:
     21        (a)for information in documentary form (e.g., paper or electronic
     22   documents, but excluding transcripts of depositions or other pretrial or trial
     23   proceedings), that the Producing Party affix at a minimum,the legend
     24 "CONFIDENTIAL"(hereinafter "CONFIDENTIAL legend") or "CONFIENTIAL
     25 - ATTORNEY'S EYES ONLY"(hereinafter "CONFIDENTIAL -
     26   ATTORNEY'S EYES ONLY legend"), to each page that contains protected
     27   material. If only a portion or portions of the material on a page qualifies for
     28
         CasE ?:18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 9 of 19 Page ID #:1




           1   protection, the Producing Party also must clearly identify the protected portions)
           2 (e.g., by making appropriate markings in the margins).
           3         A Party or Non-Party that makes original documents available for inspection
           4 need not designate them for protection until after the inspecting Party has indicated
           5   which documents it would like copied and produced. During the inspection and
           6 before the designation, all ofthe material made available for inspection shall be
           7 deemed "CONFIDENTIAL — ATTORNEY'S EYES ONLY." After the inspecting
           8 Party has identified the documents it wants copied and produced, the Producing
           9 Party must determine which documents, or portions thereof, qualify for protection
          10 under this Order. Then, before producing the specified documents, the Producing
~         11   Party must affix the "CONFIDENTIAL legend" or"CONFIDENTIAL —
~         12 ATTORNEY'SEYES ONLY legend" to each page that contains Protected
Q ~, 13        Material. If only a portion or portions ofthe material on a page qualifies for
     14 protection, the Producing Party also must clearly identify the protected portions)
  ~,
~ j 15 (e.g., by making appropriate markings in the margins).
    a:
Q -' 16             (b)for testimony given in depositions that the Designating Party identify the
~         17 Disclosure or Discovery Material on the record, before the close of the deposition
~         18   all protected testimony. Alternatively, the Designating Party may identify
          19 Protected Material in deposition testimony in writing, by page and line number,
         20    within thirty (30) days ofthe Designating Party's receipt ofthe electronic
         21    transcript of the deposition. Until the thirty (30) day period has elapsed, the
         22 deposition transcript is to be treated as "CONFIDENTIAL —ATTORNEY'S
         23 EYES ONLY" material.
         24         (c)for information produced in some form other than documentary and for
         25    any other tangible items, that the Producing Party affix in a prominent place on the
         26 exterior of the container or containers in which the information is stored the legend
         27 "CONFIDENTIAL" or "CONFIDENTIAL — ATTORNEY'S EYES ONLY." If
         28
     Case ~ x:18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 10 of 19 Page ID #:179



         1   only a portion or portions ofthe information warrants protection, the Producing
         2 Party, to the extent practicable, shall identify the protected portion(s).
         3          5.3   Inadvertent Failures to Desi~. If timely corrected, an inadvertent
         4 failure to designate qualified information or items does not, standing alone, waive
         5 the Designating Party's right to secure protection under this Order for such
         6 material. Upon timely correction of a designation, the Receiving Party must make
         7 reasonable efforts to assure that the material is treated in accordance with the
         8 ~ provisions of this Order.
         9
        10 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
        11         6.1    Timing of Challen~. Any Party or Non-Party may challenge a
        12 designation of confidentiality at any time that is consistent with the Court's
        13 ~ Scheduling Order.
Q   L


    ~= 14          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
J      15 resolution process under Local Rule 37.1 et seq.
    ~~
Q -' 16         6.3 The burden of persuasion in any such challenge proceeding shall be
I--    17 on the Designating Party. Frivolous challenges, and those made for an improper
Cn     18 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
        19 , parties) may expose the Challenging Party to sanctions. Unless the Designating
        20 Party has waived or withdrawn the confidentiality designation, all parties shall
        21   continue to afford the material in question the level of protection to which it is
        22 entitled under the Producing Party's designation until the Court rules on the
        23 challenge.
        24
        25 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
        26         7.1    Basic Principles. A Receiving Party may use Protected Material that
        27 disclosed or produced by another Party or by a Non-Party in connection with this
        28 Action only for prosecuting, defending, or attempting to settle this Action. Such
        Case x:18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 11 of 19 Page ID #:179




             1   Protected Material may be disclosed only to the categories of persons and under
             2   the conditions described in this Order. When the Action has been terminated, a
             3   Receiving Party must comply with the provisions of section 13 below(FINAL
             4   DISPOSITION).
             5         Protected Material must be stored and maintained by a Receiving Party at a
             6   location and in a secure manner that ensures that access is limited to the persons
             7   authorized under this Order.
             8         7.2      Disclosure of"CONFIDENTIAL" Information or Items. Unless
             9   otherwise ordered by the court or permitted in writing by the Designating Party, a
            10   Receiving Party may disclose any information or item designated
            1 1 "CONFIDENTIAL" only to:
            12               (a)      the Receiving Party's Outside Counsel of Record in this Action
            13   as well as employees of said Outside Counsel of Record to whom it is reasonably
Q
            14   necessary to disclose the information for this Action;
      ;_~
J           15               (b)      the officers, directors, and employees (including House
      <~
Q
      J
            16   Counsel) ofthe Receiving Party to whom disclosure is reasonably necessary for
            17   this Action;
U')
            18                  (c)   Experts (as defined in this Order) ofthe Receiving Party to
            19   whom disclosure is reasonably necessary for this Action and who have signed the
            20 "Acknowledgment and Agreement to Be Bound"(Exhibit A);
            21               (d)      the court and its personnel;
            22               (e)      court reporters and their staff;
            23               (~       professional jury or trial consultants, mock jurors, and
            24   Professional Vendors to whom disclosure is reasonably necessary for this Action
            25   and who have signed the "Acknowledgment and Agreement to Be Bound"(Exhibi
            26   A);
            27
            28
      Case x:18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 12 of 19 Page ID #:179-




           1                    (g)   the author or recipient of a document containing the
           2 information or a custodian or other person who otherwise possessed or knew the
           3 ~ information;
           4                    (h)   during their depositions, witnesses ,and attorneys for witnesses,
           5     in the Action to whom disclosure is reasonably necessary provided:(1)the
           6     deposing party requests that the witness sign the form attached as Exhibit A hereto;
           7     and(2)they will not be permitted to keep any Protected Material unless they sign
           8     the "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise
           9     agreed by the Designating Party or ordered by the court. Pages of transcribed
          10     deposition testimony or exhibits to depositions that reveal Protected Material may
          11     be separately bound by the court reporter and may not be disclosed to anyone
F—
          12     except as permitted under this Stipulated Protective Order; and
     L
          13                 (i)      any mediator or settlement officer, and their supporting
Q    _~
     ~~
          14     personnel, mutually agreed upon by any of the parties engaged in settlement
J         15     discussions.
     ~a
     J
Q         16
f         17 ~         7.3      Disclosure of"CONFIDENTIAL — ATTORNEY'S EYES ONLY"
Cn
          18     Information or Items. Unless otherwise ordered by the court or permitted in writing
          19     by the Designating Party, a Receiving Party may disclose any information or item
          20     designated "CONFIDENTIAL — ATTORNEY'S EYES ONLY" only to:
          21                 (a)      the Receiving Party's Outside Counsel of Record in this Action
          22     as well as employees of said Outside Counsel of Record to whom it is reasonably
          23     necessary to disclose the information for this Action;
          24                 (b)      Experts(as defined in this Order) ofthe Receiving Party to
          25     whom disclosure is reasonably necessary for this Action and who have signed the
          26 "Acknowledgment and Agreement to Be Bound"(Exhibit A);
          27                 (c)      the court and its personnel;
          28                 (d)      court reporters and their staff;
       Case ~ x:18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 13 of 19 Page ID #:17




           1               (e)     professional jury or trial consultants, mock jurors, and
           2 Professional Vendors to whom disclosure is reasonably necessary for this Action
           3 and who have signed the "Acknowledgment and Agreement to Be Bound"(E~cliibit
           4 ~ A);
           5                (fj    the author or recipient of a document containing the
           6   information or a custodian or other person who otherwise possessed or knew the
           7 ~ information;
           8                (g)    during their depositions, witnesses ,and attorneys for witnesses,
           9 in the Action to whom disclosure is reasonably necessary provided:(1)the
          10 deposing party requests that the witness sign the form attached as Exhibit A hereto;
          11   and(2)they will not be permitted to keep any Protected Material unless they sign
          12 the "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise
     ,
     ~ 13      agreed by the Designating Party or ordered by the court. Pages of transcribed
Q
     '- 14     deposition testimony or exhibits to depositions that reveal Protected Material may
J     I
          15   be separately bound by the court reporter and may not be disclosed to anyone
Q -~ 16 except as permitted under this Stipulated Protective Order; and
h    17             (i) any mediator or settlement officer, and their supporting personnel,
Cn
          18 ~ mutually agreed upon by any ofthe parties engaged in settlement discussions.
          19
          20 8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
          21   IN OTHER LITIGATION
          22          If a Party is served with a subpoena or a court order issued in other litigation
          23 that compels disclosure of any information or items designated in this Action as
          24 "CONFIDENTIAL" or "CONFIDENTIAL -ATTORNEY'S EYES ONLY," that
          25 Party must:
          26         (a)promptly notify in writing the Designating Parry. Such notification shall
          27 include a copy of the subpoena or court order;
          28
     Case x:18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 14 of 19 Page ID #:179



        1        (b)promptly notify in writing the party who caused the subpoena or order to
        2 issue in the other litigation that some or all ofthe material covered by the subpoena
        3 or order is subject to this Protective Order. Such notification shall include a copy
        4 of this Stipulated Protective Order; and
        5        (c)cooperate with respect to all reasonable procedures sought to be pursued
        6 by the Designating Party whose Protected Material may be affected.
        7         Ifthe Designating Party timely seeks a protective order, the Party served
        8   with the subpoena or court order shall not produce any information designated in
        9 this action as "CONFIDENTIAL" or "CONFIDENTIAL — ATTORNEY'S EYES
       10 ONLY" before a determination by the court from which the subpoena or order
       11   issued, unless the Party has obtained the Designating Party's permission. The
       12 Designating Party shall bear the burden and expense of seeking protection in that
    L 13 court of its Protected Material and nothing in these provisions should be construed
Q
  ~= 14 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  z
   ,
   ~
J    15 directive from another court.
  <r
Q J 16
     17 ~ 9.   ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
       18 PRODUCED IN THIS LITIGATION
       19        (a)     The terms of this Order are applicable to information produced by a
       20 Non-Party in this Action and designated as "CONFIDENTIAL" or
       21 "CONFIDENTIAL — ATTORNEY'S EYES ONLY." Such information produced
       22 I by Non-Parties in connection with this litigation is protected by the remedies and
       23 relief provided by this Order. Nothing in these provisions should be construed as
       24   prohibiting allon-Party from seeking additional protections.
       25        (b)In the event that a Party is required, by a valid discovery request, to
      26 produce allon-Party's confidential information in its possession, and the Party is
      27 subject to an agreement with the Non-Party not to produce the Non-Party's
      28 confidential information, then the Party shall:
      Case ~, x:18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 15 of 19 Page ID #:



         1               (1) promptly notify in writing the Requesting Party and the Non-Party
         2 that some or all ofthe information requested is subject to a confidentiality
         3 ~ agreement with allon-Party;
         4               (2)promptly provide the Non-Party with a copy ofthe Stipulated
         5 Protective Order in this Action, the relevant discovery request(s), and a reasonably
         6 specific description ofthe information requested; and
         7               (3)make the information requested available for inspection by the
         8 Non-Party, if requested.
         9        (c)Ifthe Non-Party fails to seek a protective order from this court within 14
        10 days of receiving the notice and accompanying information, the Receiving Party
        11   may produce the Non-Party's confidential information responsive to the discovery
F-
        12 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
     L 13    not produce any information in its possession or control that is subject to the
Q
     ~- 14 confidentiality agreement with the Non-Party before a determination by the court.
 J    15 Absent a court order to the contrary, the Non-Party shall bear the burden and
   ~~
 Q J 16 expense ofseeking protection in this court of its Protected Material.
 H    17
(n
      18 10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
        19         If a Receiving Party learns that, by inadvertence or otherwise, it has
        20 disclosed Protected Material to any person or in any circumstance not authorized
        21   under this Stipulated Protective Order, the Receiving Party must immediately (a)
        22 notify in writing the Designating Party ofthe unauthorized disclosures,(b)use its
        23 best efforts to retrieve all unauthorized copies ofthe Protected Material,(c)inform
        24 the person or persons to whom unauthorized disclosures were made of all the term;
        25   ofthis Order, and (d)request such person or persons to execute the
        26 "Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit
        27
        28
     Case x:18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 16 of 19 Page ID #:18C



       1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
       2 PROTECTED MATERIAL
       3          1 1.1 When a Producing Party gives notice to Receiving Parties that certain
       4 inadvertently produced material is subject to a claim of privilege or other
       5   protection, the obligations of the Receiving Parties are those set forth in Federal
       6 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
       7 whatever procedure may be established in an e-discovery order that provides for
       8 production without prior privilege review.
       9          1 1.2 The production of privileged or work-product protected documents,
      10 ~ electronically stored information or information, whether inadvertent or otherwise,
      11   is not a waiver ofthe privilege or protection from discovery in this case or in any
      12 other federal or state proceeding. This Order shall be interpreted to provide the
    ,
    ~ 13   maximum protection allowed by Federal Rule of Evidence 502(d).11.3 Nothing
Q
   '
   r> 14   contained herein is intended to or shall serve to limit a party's right to conduct a
J     15   review of documents, ESI or information (including metadata)for relevance,
   <r
Q J 16     responsiveness and/or segregation of privileged and/or protected information
h     17   before production.
Cn
      18
      19   12.   MISCELLANEOUS
      20          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
      21   person to seek its modification by the Court in the future.
      22         12.2 Right to Assert Other Objections. By stipulating to the entry of this
      23 Protective Order no Party waives any right it otherwise would have to object to
      24 disclosing or producing any information or item on any ground not addressed in
      25 this Stipulated Protective Order. Similarly, no Party waives any right to object on
      26 any ground to use in evidence of any of the material covered by this Protective
      27 Order.
      28
      Case x:18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 17 of 19 Page ID #:




         1          12.3 Filing Protected Material. A Party that seeks to file under seal any
         2 ~ ~ Protected Material must comply with Civil Local Rule 79-5. Protected Material
         3   may only be filed under seal pursuant to a court order authorizing the sealing of t
        4 specific Protected Material at issue. If a Party's request to file Protected Material
        5    under seal is denied by the court, then the Receiving Party may file the
        6 in the public record unless otherwise instructed by the court.
        7
        8 ~ 13.     FINAL DISPOSITION
        9           After the final disposition of this Action, as defined in paragraph 4, within
        10 60 days of a written request by the Designating Pariy, each Receiving Party must
~       11   return all Protected Material to the Producing Party or destroy such material. As
~(     12 used in this subdivision, "all Protected Material" includes all copies, abstracts,
      13 compilations, summaries, and any other format reproducing or capturing any ofthe
~~
> ,~, 14 Protected Material. Whether the Protected Material is returned or destroyed, the
~ s
   ~~
J     15 Receiving Party must submit a written certification to the Producing Party (and, if
Q -' 16 not the same person or entity, to the Designating Party) by the 60 day deadline that
H     17 (1) identifies(by category, where appropriate) all the Protected Material that was
to
      18 returned or destroyed and (2)affirms that the Receiving Party has not retained any
       19 copies, abstracts, compilations, summaries or any other format reproducing or
       20 capturing any ofthe Protected Material. Notwithstanding this provision, Counsel
       21    are entitled to retain an archival copy of all pleadings, motion papers, trial,
       22 deposition, and hearing transcripts, legal memoranda, correspondence, deposition
       23 and trial exhibits, expert reports, attorney work product, and consultant and expert
       24 work product, even if such materials contain Protected Material. Any such archival
       25 copies that contain or constitute Protected Material remain subject to this
       26 Protective Order as set forth in Section 4 and for three years following the final
       27 resolution of this litigation (including any appeal from a final judgment of this
       28 Court).
         Case I~:18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 18 of 19 Page ID #:1




           1
           2     14.   Any violation of this Order may be punished by any and all appropriate
           3     measures including, without limitation, contempt proceedings and/or monetary
           4     sanctions.
           5
           6 ~ FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.
           7
           8     DATED:        7j '~
           9
          10
          11     Hon. Suzanne H. S
          12     United States Magistrate Judge
          13
Q
    `~ 14

J         15
    <<
Q         16
          17
          1g ~
          19
          20
          21
          22
          23
          24
         25
         26
         27
         28
      Case x:18-cv-07816-GW-SS Document 44-1 Filed 12/06/18 Page 19 of 19 Page ID #:



           1                                       EXHIBIT A
           2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
           3
           4 I,                                        [print or type full name], of
           5                         [print or type full address], declare under penalty of perjury
           6 that I have read in its entirety and understand the Stipulated Protective Order that
           7 was issued by the United States District Court for the Central District of California
           8 on [date] in the case of Stretch Lab Franchise, LLC v. Stretch Lab, LLC et al.
           9 2:18-cv-07816-GW (SSx). I agree to comply with and to be bound by all the terms
          10 ofthis Stipulated Protective Order and I understand and acknowledge that failure
          11   to so comply could expose me to sanctions and punishment in the nature of
          12 contempt. I solemnly promise that I will not disclose in any manner any
    ,
    ~ 13       information or item that is subject to this Stipulated Protective Order to any person
Q
    ~
    Y
     ~ 14 or entity except in strict compliance with the provisions of this Order.
     ~)
J         15 I further agree to submit to the jurisdiction ofthe United States District Court for
    K.

Q J 16 the Central District of California for the purpose of enforcing the terms of this
    17 Stipulated Protective Order, even if such enforcement proceedings occur after
          18 termination ofthis action. I hereby appoint                                      [print
          19 or type full name] of                                                     [print or
          20 type full address and telephone number] as my California agent for service of
          21   process in connection with this action or any proceedings related to enforcement of
          22 this Stipulated Protective Order.
          23
          24 I Date:
          25 City and State where sworn and signed:
          26 Printed name:
          27
          28 Signature:
